Case 5:18-cv-02425-DMG-SHK Document 19 Filed 01/03/19 Page 1 of 10 Page ID #:258



  1
      David P. Myers (SBN 206137)
  2   Ann Hendrix (SBN 258285)
      John M. Tomberlin, Jr. (SBN 310345)
  3   THE MYERS LAW GROUP
  4   9327 Fairway View Place, Suite 100
      Rancho Cucamonga, CA 91730
  5   Telephone: (909) 919-2027
      Facsimile: (888) 375-2102
  6
      Attorneys for Plaintiff MADISON KLEINE
  7
  8   Additional Party information on next page
  9
 10
 11
 12                            UNITED STATES DISTRICT COURT
 13         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 14
 15
      MADISON KLEINE, an individual,              Case No.: 5:18-CV-02425 DMG (SHKx)
 16
                  Plaintiff,                      JOINT RULE 26(f) REPORT
 17
 18         vs.
 19
      CINEMARK USA, INC., a Texas
 20   corporation; CENTURY THEATRES,
      INC., a California corporation;
 21
      NICHOLAS STONER, an individual;
 22   and DOES 1 THROUGH 10, inclusive
 23
                  Defendants.                     Complaint Filed: September 28, 2018
 24
 25
 26
 27
 28


                                     JOINT RULE 26(f) REPORT
Case 5:18-cv-02425-DMG-SHK Document 19 Filed 01/03/19 Page 2 of 10 Page ID #:259



  1   HUNTON ANDREWS KURTH LLP
  2
      EMILY BURKHARDT VICENTE (State Bar No. 263990)
      ebvicente@HuntonAK.com
  3   SONYA D. GOODWIN (State Bar No. 281005)
  4
      sgoodwin@HuntonAK.com
      550 South Hope Street, Suite 2000
  5   Los Angeles, California 90071-2627
  6   Telephone: 213 • 532 • 2000
      Facsimile: 213 • 532 • 2020
  7
  8   Attorneys for Defendants
      CINEMARK USA, INC. and
  9   CENTURY THEATRES, INC.
 10
 11
 12
 13
 14
 15
 16
 17
 18

 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             2
                                  JOINT RULE 26(f) REPORT
Case 5:18-cv-02425-DMG-SHK Document 19 Filed 01/03/19 Page 3 of 10 Page ID #:260



  1         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Local Rule 26-1
  2   of the Local Rules of the United States District Court, Central District of California,
  3   and the Court’s Scheduling Meeting of Counsel Order (Dkt. No. 9), Plaintiff Madison
  4   Kleine (“Plaintiff”) and Defendants Cinemark USA, Inc. (“Cinemark”) and Century
  5   Theatres, Inc. (“Century”) (together “Defendants”) hereby submit their Joint Rule
  6   26(f) Conference Report after having met and conferred on the issue contemplated in
  7   Rule 26(f), Local Rule 26-1, and the Court’s Order.
  8   I.    STATEMENT OF THE CASE
  9         A.     Plaintiff’s Position
 10         Defendant Cinemark USA, Inc. and, as alleged in Plaintiff’s proposed first
 11   amended complaint, proposed Defendant Nicholas Stoner subjected Plaintiff to
 12   persistent and horrifying sexual harassment at work that was severe and pervasive
 13   enough to create a hostile work environment. At the time of her harassment, Plaintiff
 14   was a teenager and Mr. Stoner was over a decade older than her. Plaintiff raised the
 15   issue of her harassment repeatedly, initially directly to Mr. Stoner and later to multiple
 16   levels of Cinemark’s management. Cinemark’s response appears to have been nothing
 17   more than informing Mr. Stoner that his conduct towards Plaintiff was drawing
 18   complaints from her while continuing to schedule harasser and harassee to work
 19   overlapping shifts.
 20         After complaining for months, and having Cinemark take no action but
 21   suggesting Plaintiff take a shift that conflicted with her schedule to escape her
 22   harasser, Plaintiff was left with no reasonable alternative except to resign from her
 23   position.
 24         Defendant Century was named as its name appeared throughout Plaintiff’s
 25   workplace, including on Plaintiff’s nametag. Defense Counsel has indicated that
 26   Defendant Century is not an owner of the location Plaintiff worked and is not
 27   involved in any of the employment decisions regarding that location. Plaintiff does not
 28   intend to continue prosecution of this case against Defendant Century based on

                                                  1
                                       JOINT RULE 26(f) REPORT
Case 5:18-cv-02425-DMG-SHK Document 19 Filed 01/03/19 Page 4 of 10 Page ID #:261



  1   Defense Counsel’s representations, though dismissing them with prejudice is
  2   premature.
  3         B.     Defendants’ Position
  4         Defendants deny Plaintiff’s allegations and deny that she is entitled to any relief
  5   whatsoever in this case. Cinemark took every action required under the law in
  6   response to Plaintiff’s complaint. When Plaintiff raised a concern about her co-
  7   worker, Nicholas Stoner, Cinemark promptly conducted an investigation and
  8   addressed the issue with Stoner.
  9         Cinemark denies that it retaliated against Plaintiff, as no adverse employment
 10   action was taken against Plaintiff; she voluntarily resigned from her employment.
 11         Century is not, and has never been, Plaintiff’s employer and therefore, cannot
 12   be liable on any claim alleged by Plaintiff. Century is fraudulently joined and should
 13   be dismissed from this action.
 14   II.   STATEMENT OF LEGAL ISSUES
 15         A.     Plaintiff’s Position
 16         Did the ongoing harassment of Plaintiff, a teenager, by Nicholas Stoner, a
 17   Cinemark USA employee that was over a decade her senior, consisting of unwanted
 18   sexual comments, attempts at inappropriate touching, and shadowing Plaintiff even
 19   when she went outside to her vehicle on a break, rise to the level of creating a hostile
 20   work environment. Further, did Plaintiff’s complaints about Mr. Stoner’s conduct to
 21   multiple levels of Cinemark management qualify as protected conduct, and – having
 22   qualified as such – did Cinemark’s lack of action fail to prevent the ongoing
 23   harassment. Similarly, did Cinemark’s attempt to move Plaintiff to a less desirable
 24   shift, rather than inconveniencing Mr. Stoner or the scheduling manager, to stop the
 25   harassment qualify as harassment. And lastly, did Cinemark USA’s requiring Plaintiff
 26   to endure this harassment resulting in Plaintiff having reasonable alternative except to
 27   resign constitute Wrongful Termination in Violation of Public Policy.
 28


                                                    2
                                         JOINT RULE 26(f) REPORT
Case 5:18-cv-02425-DMG-SHK Document 19 Filed 01/03/19 Page 5 of 10 Page ID #:262



  1          B.    Defendants’ Position
  2   (1) whether Plaintiff was harassed or otherwise subjected to a hostile work
  3   environment based on her sex;
  4   (2) whether Defendants retaliated against Plaintiff for exercising rights guaranteed
  5   under the Fair Employment and Housing Act;
  6   (3) whether Defendants failed to prevent harassment and/or retaliation;
  7   (4) whether Defendants wrongfully terminated Plaintiff in violation of Public Policy;
  8   (5) whether Plaintiff was constructively discharged;
  9   (6) whether Defendants intentionally created or knowingly permitted working
 10   conditions that were so intolerable a reasonable person would have had no reasonable
 11   alternative except to resign;
 12   (7) the amount of damages, if any, to which Plaintiff is entitled;
 13   (8) whether, and to what extent, Plaintiff made a good faith attempt to mitigate her
 14   damages, if any.
 15   III.   AMENDMENT OF PLEADINGS
 16          A.    Plaintiff’s Position
 17          Plaintiff believes the Federal Rules of Civil Procedure favor allowing liberal
 18   leave to amend, as presented more fully in Plaintiff’s Motion for Leave to Amend
 19   filed previously. See Dkt. No. 16. Plaintiff seeks to amend her complaint to include
 20   Nicholas Stoner in her first cause of action for sexual harassment as California’s Fair
 21   Employment and Housing Act specifically authorizes this cause of action to be
 22   brought against a harassing co-worker in this situation. The cause of action against
 23   Mr. Stoner arises out of a common-nucleus-of-operative-facts as those alleged in
 24   Plaintiff’s original complaint and her administrative filings.
 25          B.    Defendants’ Position
 26          Plaintiff has filed a motion for leave to file a first amended complaint in which
 27   she seeks to add individual defendant, Nicholas Stoner, for the sole purpose of
 28   destroying diversity jurisdiction. Defendants intend to oppose Plaintiff’s motion on

                                                  3
                                       JOINT RULE 26(f) REPORT
Case 5:18-cv-02425-DMG-SHK Document 19 Filed 01/03/19 Page 6 of 10 Page ID #:263



  1   the basis that, under 28 U.S.C. § 1447(e), Plaintiff’s motion should be denied. Joinder
  2   of diversity-destroying defendant, Nicholas Stoner, is improper and not necessary.
  3   IV.     ADDITIONAL PARTIES TO BE ADDED
  4           A.      Plaintiff’s Position
  5           Plaintiff seeks to add Nicholas Stoner as a Defendant and include him in the
  6   first cause of action for sexual harassment.
  7           B.      Defendants’ Position
  8           Plaintiff has filed a motion for leave to file a first amended complaint in which
  9   she seeks to add individual defendant, Nicholas Stoner, for the sole purpose of
 10   destroying diversity jurisdiction. Defendants intend to oppose Plaintiff’s motion on
 11   the basis that, under 28 U.S.C. § 1447(e), Plaintiff’s motion should be denied. Joinder
 12   of diversity-destroying defendant, Nicholas Stoner, is improper and not necessary.
 13   V.      DISCOVERY PLAN
 14           A.      Initial Disclosures
 15           The Parties agreed to exchange initial disclosures on or before February 1,
 16   2019.
 17           B.      Proposed Schedule of Discovery
 18           The parties propose the following dates and deadlines:
 19                                  Event                        Proposed Date or
 20                                                               Deadline
 21         Parties exchange Initial Disclosures                       February 1, 2019
 22         Non-expert discovery cut-off                               August 26, 2019
 23         Exchange of initial expert disclosures and                 September 30, 2019
 24         reports
 25         Exchange of rebuttal expert disclosures and                October 25, 2019
 26         reports
 27         Expert discovery cut-off                                   November 15, 2019
 28


                                                       4
                                            JOINT RULE 26(f) REPORT
Case 5:18-cv-02425-DMG-SHK Document 19 Filed 01/03/19 Page 7 of 10 Page ID #:264



  1          C.     Subjects of Discovery
  2          The Parties anticipate conducting discovery on the Parties’ claims and defenses.
  3          D.     Conducting Discovery in Phases
  4          The Parties agree that non-expert discovery should proceed before expert
  5   discovery. The parties further agree that the expert discovery cut-off should be set no
  6   earlier than a week after the deadline to conduct private mediation.
  7          E.     Electronically Stored Information
  8          The Parties have discussed electronically stored information. At this stage, the
  9   Parties do not believe that the discovery of electronically stored information will be a
 10   significant issue in this case. The Parties represent that they have placed a litigation
 11   hold on reasonably accessible and relevant electronically stored information
 12   pertaining to this litigation.
 13          F.     Protective Order
 14          Defendant anticipates a protective order will be necessary in this case. The
 15   Parties will meet and confer regarding a stipulation for Entry of a [Proposed]
 16   Protective Order.
 17          G.     Changes or Limitations on Discovery
 18          The Parties do not propose any changes or limitations on the discovery imposed
 19   under the federal or local rules. However, the Parties reserve the right to make
 20   additional requests or changes as may become necessary during the pendency of this
 21   litigation.
 22   VI.    ISSUES TO BE RESOLVED BY MOTION
 23          A.     Motion to Drop Fraudulently Joined Defendant Century
 24          Defendants filed a motion to drop fraudulently joined Defendant Century.
 25   Plaintiff does not oppose this motion. The hearing is set for February 1, 2019.
 26   ///
 27   ///
 28


                                                   5
                                        JOINT RULE 26(f) REPORT
Case 5:18-cv-02425-DMG-SHK Document 19 Filed 01/03/19 Page 8 of 10 Page ID #:265



  1           B.    Motion for Leave to File First Amended Complaint and Motion to
  2           Remand
  3           Plaintiff has filed both a motion for leave to file a first amended complaint to
  4   add individual defendant, Nicholas Stoner, and motion to remand the case. Both
  5   motions are set for hearing on February 1, 2019. Defendants’ oppositions are due
  6   January 11, 2019 and Plaintiff’s replies are due January 18, 2019.
  7           C.    Motion for Summary Judgment
  8           Defendant(s) contemplate bringing a motion for summary judgment or a motion
  9   for partial summary judgment. The Parties propose that Plaintiff be afforded 21 days
 10   to oppose any motion for summary judgment or partial summary judgment, and
 11   Defendants be afforded 14 days to reply to any opposition. The parties propose the
 12   following briefing schedule for all dispositive or partially-dispositive motions:
 13                Event                                     Proposed Date or Deadline
 14                Dispositive Motion Deadline                      September 4, 2019
 15                Opposition Due                                   September 25, 2019
 16                Reply Due                                        October 9, 2019
 17
 18   VII. SETTLEMENT AND ADR
 19           The Parties have not yet engaged in settlement discussions. The Parties have
 20   selected private mediation and agree that a completion date of July 16, 2019 is
 21   appropriate. The parties anticipate that Defendant will take Plaintiff’s deposition, and
 22   Plaintiff will take the deposition of Defendants’ 30(b)(6) witness, Nicholas Stoner,
 23   and Defendant Cinemark’s local management employees yet to be determined prior to
 24   conducting mediation.
 25   VIII. TRIAL ESTIMATE
 26           A.    Plaintiff’s Position
 27           Plaintiff estimates that the trial of this matter will take between 12 and 15 court
 28   days.

                                                    6
                                         JOINT RULE 26(f) REPORT
Case 5:18-cv-02425-DMG-SHK Document 19 Filed 01/03/19 Page 9 of 10 Page ID #:266



  1         B.     Defendants’ Position
  2         Defendant(s) estimate the trial will last approximately 3-5 days.
  3   IX.   ORDER OF PROOF
  4         Defendant(s) will seek to bifurcate punitive damages. At this time, the Parties
  5   do not anticipate requesting any other severance or bifurcation of issues.
  6   X.    TRIAL TYPE
  7         Plaintiff has demanded a trial by jury.
  8
  9   DATED: January 3, 2019                 HUNTON ANDREWS KURTH LLP
 10
                                             By: /s/ Emily Burkhardt Vicente
 11                                               Emily Burkhardt Vicente
                                                  Sonya Goodwin
 12                                               Attorneys for Defendants
                                                  CINEMARK USA, INC. and
 13                                               CENTURY THEATRES, INC.
 14
 15                                          THE MYERS LAW GROUP
 16   DATED: January 3, 2019
 17                                           By: /s/ John Tomberlin
                                                    David P. Myers
 18                                                 Ann Hendrix
 19                                                 John M. Tomberlin, Jr.
                                                    Attorneys for Madison Kleine
 20
 21
      Pursuant to Local Rule 5-4.3.4(a)(2), I, Emily Burkhardt Vicente, hereby confirm
 22
      that all other signatories listed, and on whose behalf this filing is submitted,
 23
      concur in the filing’s content and have authorized the filing.
 24
 25
                                              By: /s/ Emily Burkhardt Vicente
 26
                                                    Emily Burkhardt Vicente
 27
 28


                                                  7
                                       JOINT RULE 26(f) REPORT
Case 5:18-cv-02425-DMG-SHK Document 19 Filed 01/03/19 Page 10 of 10 Page ID #:267



  1                                        EXHIBIT A
  2           SCHEDULE OF PRETRIAL & TRIAL DATES WORKSHEET
  3   Case No.: 5:18-CV-02425 Case Name: Madison Kleine v. Cinemark USA, Inc. et al.
  4                                                               JOINT
                            MATTER                          REQUESTED DATE              TIME
  5
                                                             or PLNTF/DEFT
  6                                                         REQUESTED DATE
      TRIAL [ ] Court [x] Jury
  7   Duration Estimate: Plaintiff estimates 12-15 days;         January 21, 2020      8:30 a.m.
  8   Defendant estimates 3-5 days
      FINAL PRETRIAL CONFERENCE (“FPTC”)                        December 20, 2019      2:00 p.m.
  9   4 wks before trial
 10
                                                                     JOINT REQUESTED
 11           MATTER                 TIME COMPUTATION               DATE or PLNTF/DEFT
 12
                                                                     REQUESTED DATE
      Amended Pleadings and
 13   Addition of Parties Cut-Off   90 days after scheduling        June 4, 2019
      (includes hearing of          conf
 14   motions to amend)
      Non−Expert Discovery Cut-
 15   Off (includes hearing of      at least 14 wks before FPTC August 26, 2019
 16   discovery motions)
      Motion Cut-Off (filing
 17   deadline)                     at least 13 wks before FPTC September 4, 2019
      Initial Expert Disclosure &   at least 9 wks before FPTC      September 30, 2019
 18   Report Deadline
 19   Rebuttal Expert Disclosure    at least 5 wks before FPTC      October 25, 2019
      & Report Deadline
 20   Expert Discovery Cut-Off
      (includes hearing of          at least 3 wks before FPTC      November 15, 2019
 21   discovery motions)
 22   Settlement Conference         at least 4 wks before FPTC      November 22, 2019
      Completion Date
 23   Motions in Limine Filing      at least 3 wks before FPTC      November 29, 2019
      Deadline
 24   Opposition to Motion in
                                    at least 2 wks before FPTC      December 6, 2019
 25
      Limine Filing Deadline
      Other Dates:                  at least 90 days after
 26                                 complaint served (unless
                                    longer time justified)
 27   Deadline to Mediate                                           July 16, 2019
 28


                                                 8
                                      JOINT RULE 26(f) REPORT
